                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

DENISE FOSTER,

        Plaintiff,                                    Case No.: 3:18-cv-300

vs.

COMMISSIONER OF SOCIAL SECURITY,                      Magistrate Judge Michael J. Newman
                                                      (Consent Case)
        Defendant.


ORDER: (1) GRANTING THE PARTIES’ JOINT STIPULATION FOR AN AWARD OF
 ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
  (DOC. 27); (2) DENYING PLAINTIFF’S MOTION FOR EAJA FEES (DOC. 26) AS
        MOOT; AND (3) AWARDING PLAINTIFF $5,500.00 IN EAJA FEES


        This Social Security disability benefits appeal is before the Court on the parties’ joint

motion in which they agree that Plaintiff should be awarded attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $5,500.00. Doc. 27. Based upon the

parties’ motion in which they present no dispute that all requirements are met for the reasonable

award of EAJA fees, the Court: (1) GRANTS the parties’ joint motion (doc. 27); (2) DENIES

Plaintiff’s previously filed motion for EAJA fees (doc. 26) as moot; and (3) GRANTS Plaintiff

EAJA fees in the amount of $5,500.00. As no further matters remain pending for review, this case

remains TERMINATED upon the Court’s docket.

        IT IS SO ORDERED.


Date:   December 30, 2019                           s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge
